J-A09017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    AMANDA SASLOW AND DANIEL                   :   IN THE SUPERIOR COURT OF
    PROSEN                                     :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    HAREGEWAIN MASSELE A/K/A                   :
    HARRY MASSELE AND ZUFAN                    :   No. 1360 EDA 2021
    MUHABIE                                    :
                                               :
                                               :
    APPEAL OF: HAREGEWAIN MASSELE              :

                 Appeal from the Judgment Entered July 8, 2021
              In the Court of Common Pleas of Philadelphia County
                       Civil Division at No(s): 190500445

BEFORE:      NICHOLS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SULLIVAN, J.:                            FILED AUGUST 19, 2022

        Haregewain Massele (“Massele”) appeals from the judgment entered in

favor of Amanda Saslow and Daniel Prosen (collectively, “Appellees”).     We

vacate the judgment.

        We summarize the background of this property dispute from the record.

Massele purchased 2271 Bryn Mawr Avenue (“Massele’s property”) in 1992.

He later approached his then-neighbor, Louise Shoemaker (“Shoemaker”), the

owner of 2265 Bryn Mawr Avenue (“Shoemaker’s property”), to buy some of

her land. Thereafter, Massele drafted and recorded a 2005 deed between him

and Shoemaker (“the 2005 deed”) that contained a metes and bounds

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A09017-22



description of an L-shape piece of land (“the disputed tract”) and a

handwritten amendment changing the property description of the disputed

tract from “2265 Bryn Mawr Avenue” to “2271 Bryn Mawr Avenue Rear.” See

Trial Exhibit P-7 (2005 deed from Shoemaker to Massele).         Massele paid

Shoemaker $200 for the disputed tract. See id.

       By the time of the 2005 sale, the City of Philadelphia (“the City”) had

designated the disputed tract as a separate tax parcel as outlined in the

following illustration:1




       The disputed tract ran behind three parcels on Bryn Mawr Avenue—an

unidentified property to the north of Massele’s property, Massele’s property,
____________________________________________


1 Although included in Appellees’ complaint, the illustration was not admitted
at trial as an exhibit. We include the illustration here only for demonstrative
purposes.


                                           -2-
J-A09017-22



and Shoemaker’s property—and then perpendicular next to Shoemaker’s

property, including Nevada Street, which connects a driveway at the back of

Shoemaker’s property to Bryn Mawr Avenue.2

        After executing and recording the 2005 deed for the disputed tract,

Massele took no actions to exclude Shoemaker from using the portion of the

disputed tract behind Shoemaker’s property.      Massele never paid additional

taxes for any portion of the disputed tract. See N.T., 4/19/21, at 22, 97-100.

        In 2013, Appellees bought Shoemaker’s property from her estate. See

id. at 31-33. After Appellees purchased the property, Massele approached

them with a separate map that he had drawn by hand and which showed

Massele’s property, Shoemaker’s property, and the disputed tract behind

them.     See id. at 38; see also Trial Exhibit P-2.     On the map, Massele

highlighted the portion of the disputed tract directly behind his property, which

he claimed to own, but he did not claim that he owned the portion of the

disputed tract behind Shoemaker’s property.        See N.T., 4/19/21, at 38.

Massele did not object when Appellees built a fence across the disputed tract

directly behind Shoemaker’s property. See id. at 48.




____________________________________________


2 Apparently, sometime in the 1980’s, the City designated the disputed tract,
including Nevada Street, as a separate tax parcel identified as 2263 Bryn Mawr
Avenue. See Trial Exhibits P-3, P-8.


                                           -3-
J-A09017-22



       As noted above, the City had designated the disputed tract as a separate

tax parcel.    Although taxes accrued,3 the City apparently took no actions

concerning the disputed tract until 2014, when it posted a notice of a tax sale

of the disputed tract. See id. at 75. Appellees intervened in the City’s action

(“Appellees’ tax action”). See id. Massele did not participate in Appellees’

tax action although they informed him of the tax issue. See id. at 77.

       In 2019, Appellees commenced the underlying action seeking a

declaratory judgment against Massele after Massele began asserting a claim

of title to the disputed tract, including Nevada Street.4 Massele filed an answer

and counterclaims for ejectment and trespass.

       Following a hearing, the trial court, on May 21, 2021, found in favor of

Appellees in their action for declaratory relief.5      Massele filed post-trial
____________________________________________


3 As of April 2021, the City listed a tax balance due of $52,409 for the disputed
tract. See Trial Exhibit P-8.

4 Appellees alleged that Massele threatened to charge a toll for the use of
Nevada Street, remove trees, stone walls, and fences from the disputed tract,
and build apartments or a nursing home on his land. See Appellees’
Complaint, 5/8/19, at 10-11. Additionally, Appellees requested that the trial
court allocate pro rata taxes for the disputed tract, excluding Nevada Street,
which Appellees alleged was a public road. Id. at 11, 14.

5 Appellees brought their action under the Declaratory Judgment Act (“the
Act”), 42 Pa.C.S.A. §§ 7531-7541. We note the Act is intended to determine
existing rights under an instrument and does not authorize a court to reform
the instrument. See New London Oil Co., Inc. v. Ziegler, 485 A.2d 1131,
1133 (Pa. Super. 1984) (citing Baskind v. National Surety Corp., 101 A.2d
645, 646 (Pa. 1954) for the proposition that “[n]owhere are the courts given
the authority to reform an instrument in a declaratory judgment proceeding
[because s]uch a proceeding is limited to the adjudication of rights under
(Footnote Continued Next Page)


                                           -4-
J-A09017-22



motions, which the trial court denied. Thereafter, the trial court entered a

final order that (1) modified Appellees’ deed to include the portion of the

disputed tract directly behind 2265 Bryn Mawr Avenue; (2) modified Massele’s

2005 deed to reflect his ownership of the disputed tract directly behind 2271

Bryn Mawr Avenue; and (3) directed that the remainder of the disputed tract,

excluding Nevada Street, revert to the estate of Shoemaker. The final order

also declared that the City arbitrarily and without proper notice created a

separate tax parcel for the disputed tract. Massele appealed, and both he and

the trial court complied with Pa.R.A.P. 1925.6

       Massele raises the following issues for review:

       1. Did the [t]rial [c]ourt commit an error of law and/or abuse its
          discretion when it concluded that the doctrine of consentable
          lines by recognition and acquiescence applied to the facts of
          this case and that [Appellees] met their burden to produce
          credible, clear and definitive proof of adverse possession to
____________________________________________


existing documents or legislation as then written” (emphasis in original)).
Here, contrary to Ziegler and Baskind, Appellees’ claim seeking a
modification of the 2005 deed did not seek to illuminate existing rights, but to
reform the deed based on a mutual mistake. Nevertheless, the trial court
arguably had the authority to reform the deed in an ejectment or quiet title
action based on the facts pleaded by the parties. Cf. Doman v. Brogan, 592
A.2d 104, 111 (Pa. Super. 1991) (recognizing that the equitable defense of
mutual mistake may be raised in actions in ejectment).

6 Due to an administrative delay, the trial court’s final order was docketed on
July 8, 2021, and Massele praeciped for the entry of judgment that same day.
We have amended the caption to reflect that a judgment was entered on July
8th. Further, although Massele filed his notice of appeal before the entry of
judgment, the subsequent entry of the judgment operates to perfect his
appeal. See Pa.R.A.P. 905(a)(5); see also Biros v. U Lock Inc., 255 A.3d
489, 493 n.4 (Pa. Super. 2021), appeal denied, 271 A.3d 875 (Pa. 2022).


                                           -5-
J-A09017-22


         support their claim to that portion of the [disputed tract] that
         abutted the rear of [Appellees’] property based on that
         doctrine?

      2. Did the [t]rial [c]ourt commit an error of law and/or abuse its
         discretion when it concluded that [Appellees] produced clear,
         convincing, precise and indubitable evidence of mutual mistake
         to warrant the modification and/or reformation of [Appellees’]
         Deed to include that part of [disputed tract] that abuts the rear
         of [Appellees’] property and the modification and/or
         reformation of [Massele’s 2005 d]eed to include only that
         portion of the [disputed tract] that abutted [Massele’s]
         Property?

      3. Did the [t]rial [c]ourt commit an error of law and/or abuse its
         discretion when it concluded that [Massele] failed to produce
         evidence of prima facie title to the [disputed tract] and,
         accordingly, that [Massele] was not entitled in his action in
         ejectment to immediate possession of the entirety of the
         [disputed tract] including, but not limited to, that area of the
         [disputed tract] that abuts the rear of [Appellees’] property?

      4. Did the [t]rial [c]ourt commit an error of law and/or abuse its
         discretion when it relied upon evidence de hors the record to
         delegitimize the existence of the [disputed tract] by finding
         that    the   [City]    acted  arbitrarily,  capriciously  and
         unconstitutionally when it created a tax identification number
         for the [disputed tract] and subsequently assessed and
         imposed real estate taxes upon the same?

      5. Did the [t]rial [c]ourt commit an error of law and/or abuse its
         discretion when it relied upon evidence de hors the record to
         delegitimize the existence of the[disputed tract] based upon
         “1975 Shoemaker Deed”, the “1965 Knopman Deed” and [City]
         [t]ax [r]ecords?

      6. Did the Trial Court commit an error of law and/or abuse its
         discretion when it made findings of fact that referred and
         related to the preparation, delivery and recording of
         [Massele’s] 2005 deed conveying the [disputed tract] from
         Louise Shoemaker to Massele and otherwise made findings of
         fact that impugned the motives and conduct of [Massele]?

Massele’s Brief at 4-6.



                                     -6-
J-A09017-22



       Before addressing the merits of Massele’s issues, we must first consider

whether the trial court had subject matter jurisdiction over the parties’ claims,

which concerned the City’s interests in a public road and its taxing authority.

This Court may raise the failure to join an indispensable party sua sponte at

any time because the failure to do so implicates the trial court’s competency

to hear and decide the claims. See Turner v. Estate of Baird, 270 A.3d

556, 560 (Pa. Super. 2022) (the failure to join an indispensable party

implicates the trial court’s subject matter jurisdiction); Strasburg Scooters,

LLC v. Strasburg Rail Road, Inc., 210 A.3d 1064, 1067 (Pa. Super. 2019)

(the lack of subject matter jurisdiction may be questioned at any time by any

party or by a court sua sponte).

       Parties are indispensable when their rights are so connected with the

claims of the litigants that no decree can be made without impairing those

rights. Guiser v. Sieber, 237 A.3d 496, 505 (Pa. Super. 2020). The basic

inquiry when determining a party is indispensable is whether justice can be

done in the absence of a third party. Id.7 If no redress is sought against the

____________________________________________


7 This Court employs the following test to determine whether a party is
indispensable:

       1. Do absent parties have a right or an interest related to the
       claim?

       2. If so, what is the nature of that right or interest?

       3. Is that right or interest essential to the merits of the issue?
(Footnote Continued Next Page)


                                           -7-
J-A09017-22



absent party and the absent party’s rights would not be prejudiced by any

decision in the case, the party is not indispensable with respect to the

litigation. Id.

       In the matter sub judice, we reluctantly conclude that the trial court

lacked subject matter jurisdiction because the parties failed to join the City,

which is an indispensable party. Massele claimed an interest over Nevada

Street, which appears to be a public roadway maintained by the City. It is

well settled that a person cannot own, sell, purchase, or otherwise claim an

interest in a public roadway. See Turner, 270 A.3d at 561. Despite this, the

trial court did not squarely address the issue of the City’s interest, or lack of

an interest, in Nevada Street.8          Further, the City had an interest in the

designation of portions of the disputed tract for tax purposes; however, the

____________________________________________


       4. Can justice be afforded without violating the due process rights
       of absent parties?

Northern Forests II, Inc. v. Keta Realty Co., 130 A.3d 19, 29 (Pa. Super.
2015).

8 We note that the trial court’s memorandum opinion refers to materials not
admitted into evidence at the trial, specifically, materials attached to the
parties’ pleadings, but not introduced at trial. See Trial Court Opinion,
5/25/21, at ¶ 6 (discussing Shoemaker’s 1975 deed that was not admitted as
a trial exhibit)). The trial court also appears to have conducted research
independent of the trial evidence. See id. at ¶¶ 13 (referencing a 1942 City
map and an internet address), 66 (discussing current tax assessments not
referred to at trial), 79 n.2 (noting that updated images of the disputed tract
no longer include Nevada Street). The trial court, apparently referencing a
recent online tax map and comparing it to a trial exhibit, noted that Massele’s
claims of ownership of Nevada Street “was highly improper.” Trial Court
Opinion, 7/12/21, at 11 n.2. The court, however, did not specifically find that
Nevada Street was a Philadelphia street.

                                           -8-
J-A09017-22



City had no opportunity to assert or waive its tax interests at the trial.

Instead, based on the limited evidence provided by the parties, and the

apparent independent research the trial court conducted, the trial court struck

the City’s tax designation in its entirety without affording the City an

opportunity to be heard. For these reasons alone, we conclude that the trial

court’s judgment is void due to the failure to join the City and must be vacated.

See Turner, 270 A.3d at 560; Guiser, 237 A.3d at 505.

      Based on our conclusion that the trial court lacked subject matter

jurisdiction to adjudicate the claims before it, we express no opinion on the

merits of the trial court’s attempt to resolve the narrow boundary issue

between the parties, or the court’s broader holdings concerning the disputed

tract. However, we note that although Shoemaker’s estate did not have an

existing interest in the disputed tract, it may be still entitled to notice and an

opportunity to be heard, where an isolated portion of the tract could revert

back to it and the taxes it owes could increase. Lastly, we caution the trial

court from engaging in independent research if this matter proceeds further

in the trial court. See M.P. v. M.P., 54 A.3d 950, 955 (Pa. Super. 2012).

      Judgment vacated.




                                      -9-
J-A09017-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/19/2022




                          - 10 -